Title: To James Madison from Tobias Lear, 16 December 1807
From: Lear, Tobias
To: Madison, James



Sir
Algiers December 16th. 1807.

You have undoubtedly, before this heard, that three American Vessels had been detained by a Frigate of this place, in consequence of the Annuities for two years past, not having been sent from the United States, in Naval and Military Stores, as stipulated by Treaty, notwithstanding the Amount thereof had been repeatedly offered in Cash.  These Vessels are the Ship Eagle of New York; Nathaniel Shaler, Master, from Bristol to Palermo; Cargo, Glass Bottles, Brig Violet of Boston, James Merret, Master, from Oporto to Leghorn; Cargo, Sugar, Hides, Indigo &ca. and Schooner Mary Ann of New York, Ichabald Sheffield, Master, from the Straits of Belle Isle to Leghorn, Cargo, Fish.  The two former have been in this Port upwards of 40 days.  The Schooner has not arrived; and is supposed to have made some other Port.  The people on board these Vessels have been treated very well, and no pillage of any Kind has been committed.  I have now the honor to inform you that I have adjusted this busyness with the Dey, who has received Amount of two years Annuities due, in Cash, and the Vessels are liberated; and that our Commerce will receive no further molestation from the Cruizers of this Regency.
I pray you will have the goodness to give this as much publicity as possible, for the benefit of all concerned therein.  I have the honour to be very Respectfully Sir Your Most Obed Servt

signed Tobias Lear


P S.  December 17th. 1807.
We have this morning heard, by an arrival from Leghorn, that the Schooner beforementioned has arrived in Naples, having been retaken by the Captain and part of the Crew left on board, who threw overboard four of the Captors and put four others into the Boat to shift for themselves.  I have myself received no advice of this, and on application to the Dey, who first sent me the information, he assures me it shall not alter the arrangement made yesterday; and that our Vessels may navigate without fear of Molestation.
At present all their Cruizers are in Port.  I have the honor to be &ca.


signed Tobias Lear


Please to forward a copy of this Letter to the Secretary of State of the United States, by the first opportunity.


A true copy of its original.


James Simpson
Tangier 9th. January 1808

